PER CURIAM:
Lorenzo Grode Martin was convicted of criminal contempt under 18 U.S.C.A. § 401(3) (West Supp.2005), for violating a preliminary injunction issued in a separate civil action. Martin appeals, contending that his conviction is invalid because the preliminary injunction subsequently was vacated for failure to comply with Rule 65(a)(1) of the Federal Rules of Civil Procedure. However, absent circumstances not present in this case, the invalidity of a permanent injunction is not a legitimate defense to criminal contempt for violating the order imposing the injunction. Walker v. City of Birmingham, 388 U.S. 307, 315, 87 S.Ct. 1824, 18 L.Ed.2d 1210 (1967); United States v. United Mineworkers of Am., 330 U.S. 258, 293-94, 67 S.Ct. 677, 91 L.Ed. 884 (1947); United States v. Emerson, 270 F.3d 203, 213 (5th Cir.2001). Accordingly, we affirm Martin’s conviction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED